Petitioner is serving a prison sentence of 15 years to life, imposed in January 1982 upon his conviction of murder in the second degree. In January 2010, he made his eighth appearance *1357before the Board of Parole seeking release to parole supervision. Petitioner’s request was denied, and he was ordered held for an additional 24 months. He then commenced this CPLR article 78 proceeding seeking to challenge the Board’s determination. Supreme Court dismissed the petition, and petitioner now appeals.
We affirm. Petitioner’s sole contention is that the Board failed to consider his sentencing minutes in rendering its decision. We note that the Board is not required to articulate each statutory factor it considers in making its determination (see Matter of Dalton v Evans, 84 AD3d 1664, 1664 [2011]; Matter of Gordon v New York State Bd. of Parole, 81 AD3d 1032, 1032-1033 [2011]). Here, the record demonstrates that petitioner’s sentencing minutes were before the Board and he was informed during the hearing that the Board would be considering them. As such, we cannot conclude that the Board’s decision exhibited “irrationality bordering on impropriety” (Matter of Gssime v New York State Div. of Parole, 84 AD3d 1630, 1631 [2011], lv dismissed 17 NY3d 847 [2011] [internal quotation marks and citations omitted]; see Matter of Gordon v New York State Bd. of Parole, 81 AD3d at 1033).
Rose, J.P, Lahtinen, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.